DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 13, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0177567 to Gandhi (“Gandhi”).
Regarding claim 1, Gandhi discloses a bistable collapsible tubular mast (Bi-CTM) boom, comprising: a first shell (110 and including portion of 130 attached to 110) comprised of a first composite laminate (par 0023); and a second shell (120 and including portion of 130 attached to 120) comprised of a second composite laminate (par 0023), wherein: the first shell is affixed to the second shell (via members 130); and the first composite laminate is different than the 
Regarding claim 2, Gandhi discloses that the first composite laminate 110 is a bistable laminate (par 0016).
Regarding claim 3, Gandhi discloses that the second composite laminate 120 is a bistable laminate (par 0016).
Regarding claim 11, Gandhi discloses that the second shell 120 comprises a cross-section shape formed from one central portion 120 and two edge portions 130 extending from each side of the one central portion toward respective webs of the Bi-CTM boom.
Regarding claim 13, Gandhi discloses that the first shell comprises a first cross-section shape formed from one first central portion 110 and two first edge portions (portion of 130 attached to 110) extending from each side of the one first central portion toward respective webs of the Bi-CTM boom; the second shell 120 comprises a second cross-section shape formed from one second central portion 120 and two second edge portions (portion of 130 attached to 120) extending from each side of the one second central portion toward the respective webs; the first central portion is bistable; and the two first edge portions, the second central portion, and the two second edge portions are all bistable.
Regarding claim 15, Gandhi discloses that the first shell 110 and the second shell 120 have the same cross-section shape.
Regarding claim 18, Gandhi discloses a method of fabricating a bistable collapsible tubular mast (Bi-CTM) boom, comprising: providing a first shell (110 and including portion of 130 attached to 110) comprised of a first composite laminate (par 0023) ; providing a second shell (120 and including portion of 130 attached to 120) comprised of a second composite laminate (par 0023); and affixing the first shell to the second shell (via 130), wherein the first composite laminate is different than the second composite laminate  (par 0023 discloses that the other multi-layered composite includes an auxetic material).


Claim(s) 1, 2, 4, 11, 12, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0230949 to Daton-Lovett (“Daton-Lovett”).
Regarding claim 1, Daton-Lovett in embodiments of Figs. 4a and Fig. 7 discloses a bistable collapsible tubular mast (Bi-CTM) boom, comprising: a first shell 14 comprised of a first composite laminate (BRC, par 0095); and a second shell 15, 15a,b comprised of a second composite laminate (fiber reinforced plastic, par 0095), wherein: the first shell is affixed to the second shell (par 0092); and the first composite laminate is different than the second composite laminate (par 0072, 0095).
Regarding claim 2, Daton-Lovett discloses that the first composite laminate 14 is a bistable laminate (par 0095).
Regarding claim 4, Daton-Lovett discloses that the second composite laminate 15 is not bistable (par 0095).
Regarding claim 11, Daton-Lovett discloses that the second shell 15a,b comprises a cross-section shape formed from one central portion 15a and two edge portions 15b, 17 extending from each side of the one central portion toward respective webs of the Bi-CTM boom.
Regarding claim 12, Daton-Lovett discloses that a sum of arc lengths of the two edge portions 15b, 17 is greater than an arc length of the one central portion.
Regarding claim 16, Daton-Lovett discloses that the first shell 14 and the second shell 15a,b have different cross-section shapes.
Regarding claim 17, Daton-Lovett discloses that the first shell 14 is formed by circular, ellipsoidal, parabolic, or combinations thereof shape segments and the second shell 15,a,b has a different shape than the first shell.
Regarding claim 18, Daton-Lovett in embodiments of Figs. 4a and Fig. 7 discloses a method of fabricating a bistable collapsible tubular mast (Bi-CTM) boom, comprising: providing a first shell 14 comprised of a first composite laminate (BRC, par 0095); providing a second shell 15, 15a,b comprised of a second composite laminate (fiber reinforced plastic, par 0095); and affixing the first shell to the second shell (par 0092), wherein the first composite laminate is different than the second composite laminate  (par 0072, 0095).
Regarding claim 20, Daton-Lovett discloses that the first shell 14 and the second shell 15a,b have different cross-section shapes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of U.S. Publication No. 2018/0313083 to Murphey (“Murphey”).
Regarding claims 5 and 19, Gandhi does not disclose that the bi stable laminate has a lay-up of ±ϴi /0j/±ϴi, ±ϴi /0j//90k/±ϴi or ±ϴi /±ϴi; and ϴ is from 30 degrees to 60 degrees, i is 1 or greater, j is 0 or greater, and k is 0 or greater.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Claims 6-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of U.S. Publication No. 2006/0272265 to Pryor (“Pryor”).
Regarding claim 6, Gandhi does not disclose that the first shell (110 with portion of 130 attached to 110) further comprises a third composite laminate different from the first composite laminate.
Pryor discloses that hinge portions of a bistable collapsible tubular mast can be made of a laminate (lay up of fiber reinforced resin matrix that exhibit high strength with good fatigue properties, par 0054) that is different from a material of a shell portion 104 (par 0043, 0044). It would have been obvious to one having ordinary skill in the art at the time of invention to use a material for hinge connectors 130 in shell 110, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding claim 7, Gandhi in view of Pryor discloses that the third composite laminate is not a bistable laminate.
Regarding claim 8, Gandhi in view of Pryor does not disclose that the second shell (120 with portion of 130 attached to 110) further comprises a fourth composite laminate different from the second composite laminate.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding claim 9, Gandhi in view of Pryor further discloses that and the second composite laminate is bistable (Gandhi par 0016) and the third composite laminate is not bistable, but does not disclose that the second shell further comprises a fourth composite laminate different from the second composite laminate; and fourth composite laminate is not bistable. Pryor discloses that hinge portions of a bistable collapsible tubular mast can be made of a non-bistable laminate (lay up of fiber reinforced resin matrix that exhibit high strength with good fatigue properties, par 0054) that is different from a material of a shell portion 104 (par 0043, 0044). It would have been obvious to one having ordinary skill in the art at the time of invention to use a material for hinge connectors 130 in shell 120, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding claim 14, Gandhi does not disclose that the second shell (120 with portion of 130 attached to 120) further comprises a third composite laminate different from the second composite laminate.
Pryor discloses that hinge portions of a bistable collapsible tubular mast can be made of a laminate (lay up of fiber reinforced resin matrix that exhibit high strength with good fatigue properties, par 0054) that is different from a material of a shell portion 104 (par 0043, 0044). It In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art alone or in obvious combination absent impermissible hindsight, discloses applicant’s invention of a bistable collapsible tubular mast having first, second, third, and fourth composite laminates defining parts of the first and second shells. The first composite laminate is bistable and different than the second composite laminate, the second composite laminate is bistable, the third composite laminate is bistable and different from the first composite laminate, and the fourth composite laminate is not bistable and is different from the second composite laminate. The prior art to Pryor that defines the material of the hinge connecting the two shells of the bistable boom utilizes the same, non-bistable material to define the hinge. Therefore, modifying the hinge portions 130 of Gandhi to have the third and fourth composite laminate taught by Pryor requires that 130 of both the first and second shells are both not bistable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633